Citation Nr: 1758511	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-43 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating, in excess of 20 percent, for a lumbar spine disability, to include lumbar stenosis with degenerative disc disease (DDD).

2. Entitlement to a separate compensable evaluation for neurological manifestations (radiculopathy) of the right lower extremity prior to February 9, 2015.

3.  Entitlement to a higher evaluation for neurological manifestations (radiculopathy) of the right lower extremity rated as 20 percent disabling from February 9, 2015, and 40 percent from October 18, 2017.  

4. Entitlement to a separate compensable evaluation for neurological manifestations (radiculopathy) of the left lower extremity prior to February 9, 2015.

5.  Entitlement to a higher evaluation for neurological manifestations (radiculopathy) of the left lower extremity rated as 20 percent disabling from February 9, 2015, and 40 percent from October 18, 2017.  

6. Entitlement to a rating for total disability based on individual unemployabilty (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, and from September 1970 to August 1983.

These issues arrive before the Board of Veterans' Appeals (Board) on appeal from rating decisions originating in the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. (Hereinafter, the Agency of Original Jurisdiction (AOJ).)  In September 2016, the Board issued a decision that, inter alia, denied a rating in excess of 20 percent for the Veteran's service connected lumbar stenosis with degenerative disc disease.  The Board also remanded the issue of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) for further evidentiary development.  

In May 2017, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR), remanding the issue of entitlement to a higher rating for the Veteran's service connected back disability to the Board. 

On November 21, 2017, the Veteran's representative posited that the Veteran is entitled to earlier effective dates for the third and fourth issues on the title page.  The Veteran's representative correctly pointed out that when evaluating back disabilities pertinent rating criteria instruct VA adjudicators to separate evaluated associated objective neurologic abnormalities under the appropriate diagnostic code.  As the Veteran's claim for an increased rating for his back disability arises from a claim filed in May 2008, the matters of whether a separate evaluation based on neurological manifestations (specifically radiculopathy) prior to February 2015 as well as entitlement to higher ratings for radiculopathy from February 2015 are currently on appeal and should be addressed on Remand.  

The appeal is also REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In November 2017, the Court vacated the Board's September 2016 denial of the first issue on the title page.  Pursuant to the JMPR, the Court identified the March 2015 Compensation and Pension examination inadequate.  Consequently, the Court remanded the issue with instructions to assist the Veteran by securing an examination that tested range-of-motion testing for both weight-bearing and nonweight-bearing activity.  The Court concluded that another VA examination was necessary to align with the standard set by 38 C.F.R. §4.59 (2017) and Correia v. McDonald, 28 Vet. App. 158 (2016). 
 
The Board notes that following its September 2016 denial the Veteran underwent another VA examination of the thoracolumbar spine in September 2017.  After review of the claims file, and examination of the Veteran, the September 2017 VA provider supplied a thorough report; however, it is unclear if the recorded range of motion findings were with or without weight bearing.  Further, while the examiner noted that passive range of motion was unable to be conducted in a safe and reasonable manner, it is unclear why such testing was considered unsafe and unreasonable.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran (and his representative) to determine whether he still wants a videoconference hearing.  If so, take all appropriate action to schedule.  

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine disability.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests and studies, including range of motion testing, should be accomplished, and all clinical findings should be reported and correlated to a specific diagnosis.

The examiner must test the range of lumbar spine motion in active and passive motion and with and without weight-bearing.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe in detail any symptomatology associated with radiculopathy of the lower extremities, to include the severity, duration, and nature of any neurological impairment.

 3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271  (1998). 

 4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



